ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 24 Nov 2021 has been entered.  Claims 1-5 and 9-14 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 112(f) interpretations, and the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title should be changed to the following:  
“
Allowable Subject Matter
Claims 1-5 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Adib, Asanuma, Pratt, Thiagaragan, nor Lomnitz, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“An object detection apparatus for detecting an object using radio waves, comprising: a plurality of transmitting units transmitters configured to emit, to the object, the radio waves that serve as transmission signals; a plurality of receiving unit receivers respectively corresponding to the transmitters that is associated with any one of the plurality of transmitting units…
calculate an average of the correlation matrices respectively corresponding to the different ranges;
calculate a spectrum based on each correlation matrix, yielding a plurality of spectrums respectively corresponding to the correlation matrices, each spectrum indicating a distribution of positions of the object;… 
further calculate, for each transmitter and the receiver corresponding thereto, a product of a distribution of the reflectance distributions over the sections, the reflectance distributions being calculated for the respective pairs; and
generate an image using the product of the reflectance distributions calculated for each transmitter and the receiver corresponding thereto the respective pairs.” 

as recited by claim 1 and similarly recited in claim(s) 9, over any of the prior art of record, alone or in combination.  Claims 2-5 and 10-14 depend on claims 1 and 9; and each is therefore also allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648